
	

114 HRES 12 IH: Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to ensure the continuation of its 6-day mail delivery service.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 12
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Graves of Missouri (for himself and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States Postal Service should
			 take all appropriate measures to ensure the continuation of its 6-day mail
			 delivery service.
	
	
		Whereas the United States Postal Service has announced that it may need to reduce the frequency of
			 its mail delivery service from 6 days a week to 5 days a week;
		Whereas 6-day mail delivery service is an essential service that the American people have relied on
			 since 1912, particularly working families that depend on the Postal
			 Service for the timely delivery of their paychecks; and
		Whereas reducing mail delivery service to 5 days a week would inevitably cause not only delays in
			 the delivery of mail, but higher postal costs, due to the many hours of
			 additional overtime that the Postal Service would require in order to
			 handle the resulting back-up of mail: Now, therefore, be it
	
		That it is the sense of the House of Representatives that the United States Postal Service should
			 take all appropriate measures to ensure the continuation of its 6-day mail
			 delivery service.
		
